DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Thomas, Reg. No. 63301, on 26 July 2022.

The application has been amended as follows.

IN THE CLAIMS:
	Claims 6, 7, 12, and 19 have been rewritten as follows.

6.	The method of claim 1, wherein controlling infusion of the hypothermic solution into the body cavity further comprises controlling infusion of the hypothermic solution [[to avoid excessive pressure buildup within the body cavity]] when body cavity pressure exceeds a selected absolute threshold or rate of increase.

7.	The method of claim 1, wherein [[further comprising]] controlling removal of the hypothermic solution from the body cavity comprises controlling removal of the hypothermic solution [[to avoid excessive pressure buildup within the body cavity]] when body cavity pressure exceeds a selected absolute threshold or rate of increase.

12.	A method of cooling a body cavity of a patient, comprising:
	monitoring a depth of an access device inserted within a body cavity, the access device having a valve for controlling a fluid flow between the access device and the body cavity;
	expanding the body cavity into a distended shape;
	introducing a hypothermic solution through a lumen of the access device and into the body cavity such that the body cavity is cooled while expanded into the distended shape;
	monitoring a pressure within the body cavity; and
	controlling an infusion of the hypothermic solution [[such that excessive pressure buildup within the body cavity is inhibited]] when the monitored pressure within the body cavity exceeds a selected absolute threshold or rate of increase.

19.	The method of claim 12, further comprising controlling [[infusion and]] removal of the hypothermic solution [[such that excessive pressure buildup within the body cavity is inhibited]] when the monitored body cavity pressure exceeds a selected absolute threshold or rate of increase.

IN THE SPECIFICATION:
	The following paragraphs of the Specification have been rewritten.

[0001]	This application is a continuation of U.S. Patent Application No. 16/001,156, filed June 6, 2018, [[now]] published as U.S. Patent Application Publication No. 2018/0311071, which claims the benefit of U.S. Provisional Patent Application No. 62/579,693, filed Oct. 31, 2017. 16/001,156 is a continuation-in-part of U.S. Patent Application No. 14/161,297, filed Jan. 22, 2014 (now abandoned), which is a continuation of U.S. Patent Application No. 11/552,090 filed Oct. 23, 2006, now U.S. Patent No. 8,672,884, which claims the benefit of U.S. Provisional Patent Application No. 60/728,785 filed Oct. 21, 2005, and, the full disclosures of which are incorporated herein by reference.

[0027]	Infusion can be performed in a variety of modes. It can be done rapidly using a bolus of hypothermic solution, or it can be done more gradually, or a combination of rapid and slower infusion modes can be used. In preferred embodiments, a bolus of solution is infused so as to expand the peritoneal cavity and the space between peritoneal organs so as to increase the peritoneal tissue surface area available for heat and mass transfer with the hypothermic or other solution. In various embodiments, the bolus can comprise between about 0.5 to three liters of hypothermic solution in the temperature range from -10 to 20° C. In a preferred embodiment, about two liters of [[4oC]] 4°C solution is delivered in about ten minutes or less.

[0043]	FIG. 3c is a lateral sectional view illustrating the distal portion of an embodiment of the infusion catheter having a longer length for its infusion lumen than its removal.

[0079]	Catheter 50 will also typically include one or more apertures 54 positioned along catheter distal portions 57 for the outflow 54o and inflow 54i of fluid to provide for the infusion and removal of fluid from the peritoneal or other cavity C. Typically, the outflow or infusion apertures 55 will be placed more distally than inflow or removal aperture 56 to reduce the pressure for removal, and reduce the immediate uptake of the infused solution by removal apertures 56. Both types of apertures can be positioned in patterns 55p and 56p to reduce clogging by peritoneal tissue and improve flow rates in both directions. Typically, this involves a minimal amount of spacing between each aperture (e.g., 1 mm or greater). Further resistance to the tissue clogging of outflow and inflow apertures 55 and 56 can also be achieved by moving at least some of the outflow apertures off of tip 57t and placing the inflow aperture even more proximally with respect to the catheter tip (for example, several centimeters or more) as is shown in FIG. 4b. In preferred embodiments, this can also be achieved by extending the portion 52p of the catheter containing infusion lumen 52 several centimeters more distally than the catheter portion 53p which contains removal lumen 53 as is shown in FIGS. 2a and 3c. The transition 53t between the two portions is desirably tapered to provide for smooth advancement of the catheter. In still other embodiments, one or both sets of apertures 55 and 56 can include protective features 54f such as a protective porous membrane 54fm, surrounding the apertures 56 or a protective lip or baffle 54fl overlying at least a portion of apertures 55 as is shown in FIG. 3d. The lip or baffle [[54ft]] 54fl is desirably configured to direct away tissue encroaching from the distal direction, but still allow inflow from the proximal direction. These features can be placed on either sets of apertures 55 and 56.

[0080]	Catheter 50 will typically include one or more sensors 120 which can be selected to measure: flow rates, pressure, temperature or other physical property. In preferred embodiments, the catheter will include at least one temperature sensor positioned on the distal portion or even the distal tip 57t of the catheter to measure temperature within the peritoneal or other cavity. The input from temperature sensor 120 can be utilized by controller 41 and/or a thermal regulation [[640]] module 41m to regulate infusate flow rate and the infusate temperature, so as to reduce the patient's temperature a selected amount as part of a hypothermic treatment regimen. Multiple temperature sensors may be placed at various locations on the catheter to obtain a composite temperature over a volume of the peritoneal or other cavity. Temperature sensors 120 can also be placed within lumens 55 and 56 to monitor the temperature of infused and removed fluid.

[0084]	Catheter 50 can be fabricated from various biocompatible flexible polymers known in the art such as polyethylene (HDPE and LDPE), silicone, polyurethane, PTFE, PEBAX (polyether block amide) and like materials. All or a portion of the catheter can include a lubricous coating 50c such as a silicone coating to assist in advancement of the catheter through tissue. Also, the tip 57t or distal portions 57 can be tapered. The catheter can also include braiding or other means for improving kink resistance and increasing the burst strength of the catheter lumens. In particular embodiments, the proximal portions 58 of the catheter can be braided or otherwise stiffened such that the catheter has sufficient column strength to be advanced into the peritoneal cavity through manipulation of the proximal portion 58. In some embodiments, the catheter can include a handle (not shown) positioned at proximal end 58e of the catheter to assist in advancement of the catheter.

[0093]	Valve 37 can also be configured to fluidically seal the proximal end of the removal lumen when the advancement member is not in place. Adjustable valve 37 can be configured to not only form a fluidic seal around the advancement member but also to hold the advancement member in place within infusion catheter. This allows the user to selectively position the advancement member in the infusion catheter during advancement of the latter. This positioning in [[tum]] turn can allow the user to select the amount of flexibility or stiffness of the distal portions of the infusion catheter.

[0095]	In various embodiments, the advancement member can be fabricated from various biocompatible metals such as stainless steel or rigid polymers known in the art (PEEK, polyamides, polyimides, polyetherimide and like materials). The material of the advancement member together with its diameter are desirably selected to meet column strength described above. The material for the advancement member can also be selected to have a lubricous surface 35 or be coated with a lubricous coating 35c, such as silicone or TEFLON (PTFE), to facilitate advancement of the advancement member in the infusion catheter. Additionally, all or a portion of the advancement member can comprise a radio-opaque material (including a distinct marking) for visualization under various medical imaging modalities.

[0101]	In preferred embodiments, gas source 92 is a compressed oxygen source 93 which can be externally coupled to an oxygen source or an integral source coupled to unit 40 or 140. Compressed oxygen source 93 is desirably configured to provide sufficient total pressure for fluid flow into cavity C. It is also desirably configured to have a sufficient oxygen partial pressure to oxygenate infused solution 20 so as to be able deliver sufficient oxygen to peritoneal or other tissue to help increase the blood oxygen saturation of a hypoxic patient.

[0105]	In various embodiments of methods of using the invention, system 10 can be used to cool the patient's body temperature at different rates and different temperatures. Generally, though not necessarily, the patient's body temperature that is cooled is considered to be their core temperature. However, in some instances, system 10 can be configured to produce a more localized cooling effect or otherwise preferentially cool a particular targeted region of the body to a particular temperature (e.g., the peritoneal region), or even a particular organ (e.g., the heart), or an extremity (e.g., the leg) without necessarily bringing the [[patients]] patient’s core temperature to that level. This can be facilitated by placement of one or more sensors 120 at the target tissue site to be cooled (e.g., in the peritoneal cavity, or a needle sensor inserted into the extremity). cardiac arrest, arrhythmia, blood loss or other cardio-pulmonary insufficiency; iii) reduce tissue injury in other vital organs from cardiac arrest, blood loss or other cardio-pulmonary insufficiency; iv) reduce tissue injury in an extremity (e.g., the leg) resulting from trauma or blood loss; v) reduce post-surgical tissue inflammation; and vi) provide a tissue protective effect from reduced perfusion resulting from surgery or other medical procedure.

[0107]	System 10 can be configured to cool the temperature to a variety of ranges. In many embodiments, the system can be used to cool the patient's temperature in the range of about 30 to about 350 C., with a preferred target temperature of 34° C. Lower ranges can also be selected depending upon the medical condition or surgical procedure. In embodiments for treatment of acute myocardial infarction or stroke, system 10 can be configured to cool the patient's temperature to the targeted value (e.g., 34° C.) in ten minutes or less. In many embodiments, this can be achieved by rapidly infusing a bolus of chilled solution into the peritoneal cavity preferably between 2 to 4 liters and more preferably about 3 liters in ten minutes or less. Shorter periods such as five minutes or less are also contemplated and can be achieved through use cooler infusion solutions including solutions cooled below 0° C. Faster cooling can be achieved by infusing cooler solution and/or high infusion rates. Higher flow rates can be achieved through the use of higher pressure or larger lumen diameters for the infusion catheter 50. In particular embodiments, the lumen diameter of the infusion catheter can be configured for delivering a maximum flow rate and the medical care provider can select the infusion catheter for its maximum flow rate so as to able deliver a desired amount of hypothermic solution 20 for a particular medical condition.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance.
	The entire subject matters of the independent claims could neither be found identically nor was fairly suggested in the prior art of record. The subject matter of independent Claim 1 not found or suggested, in combination with the claim’s other features, is the combination of the steps of monitoring a depth of an access device, expanding the body cavity into a distended shape, introducing a hypothermic solution . . . such that the body cavity is cooled while expanded into the distended shape, and controlling removal of the hypothermic solution from the body cavity . . . at a removal rate that keeps a sufficient proportion of the hypothermic solution in the cavity to maintain the cavity in the distended shape.  The subject matter of independent Claim 12 not found or suggested, in combination with the claim’s other features, is monitoring a depth of an access device, expanding the body cavity into a distended shape, introducing a hypothermic solution . . . such that the body cavity is cooled while expanded into the distended shape, and controlling an infusion of the hypothermic solution when the monitored pressure within the body cavity exceeds a selected absolute threshold or rate of increase.  The combinations of the recited features is the basis for allowability.
	The closest prior art of record is U.S. Patent App. Publ. No. 2006/0161107 and U.S. Patent No. 5,709,654; however, these references do not disclose or fairly suggest the subject matter as claimed or described above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783